KNOX, District Judge.
The motion to dismiss the complaint must be granted. Under the Emergency Relief Appropriation Act, 1933, Executive Order No. 6442, 15 U.S.C.A. §§ 721-728 note, all personnel on the W. P. A. are appointed in the sole discretion of the administrator. This court has no power to control the exercise of that discretion. See Love v. United States, 8 Cir., 108 P.2d 43; Block v. Sassman, D.C., 26 F.Supp. 105.
The motion to set aside service of the summons and complaint upon the Senate Appropriations Committee and the Senate Investigating Committee on Unemployment and Relief must likewise be granted. The Committee was served upon an alleged representative of the committee and such service does not meet the requirements of Rule 4(d) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c.